Citation Nr: 0710890	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-00 002	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected diabetic retinopathy, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION


The veteran served on active duty from December 1968 to 
November 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional office (RO) in Wichita, 
Kansas, which established service connection for diabetes 
mellitus and diabetic retinopathy.  An initial rating of 20 
percent was assigned for the diabetes mellitus, while an 
initial noncompensable (zero percent) rating was assigned for 
the diabetic neuropathy.  Thereafter, a May 2003 rating 
decision assigned a 10 percent rating for the veteran's 
diabetic retinopathy.

This case was previously before the Board in August 2006, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

By a statement dated in January 2007, the appellant stated 
that he wished to withdraw his appeal for an increased 
evaluation on his diabetes and retinopathy.  Consequently, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


